JONES, J.
This is a companion case to Hisel v. State, 97 Okla. Cr. 356, 264 P. 2d 375. A complete statement of the facts is set forth in the Hisel case and reference may be had to that opinion. Hisel and Litton were jointly charged. Litton’s guilt consisted solely in the fact that as county commissioner, he voted. for approval of the claims filed by the Metropolitan Paving Company. There was no claim and no evidence that Litton personally had anything to do with the ordering of the repairs for the Sooner Road or had any personal knowledge of the amount involved.
Since we have held in Hisel v. State, supra, that the evidence of the state was wholly insufficient to support the allegations of the information and we are reversing the case as to Hisel, it necessarily follows that the same order would be made for the defendant Litton.
The judgment of the district court of Oklahoma county as to the defendant Charles A. Litton is reversed.
POWELL, P. J., and BRETT, J., concur.